Title: To George Washington from William Bradford, Sr., and Commodore John Hazelwood, 11 October 1777
From: Bradford, William, Sr. (1722-1791),Hazelwood, John
To: Washington, George



Sir,
Fort Mifflin [Pa.] October 11th 1777

Two days ago the Enemy erected a Battery at the mouth of Schuylkill to secure the passage at Webbs Ferry. The Commodore ordered several Galleys to attack it for a considerable time, and after very little firing the Enemy ceas’d having lost several men as we are since inform’d. Last night the Enemy crossed Webb Ferry and erected a redoubt opposite the Fort within two Muskets shots of the Block house. Early in the morning it was discover’d, and the Commodore immediately order’d three Galleys and one of the Floating Batteries to attack the redoubt which they did very warmly for a considerable time, when a Flag appeared and the Soldiers were seen on the Bank with the

Muskets clubbed. Boats were sent off to take the prisoners on board, and while the Commodore and myself were taking off the prisoners, Colonel Smith from the Blockhouse saw a party coming down from the House of Adam Guyer, which he imagin’d were design’d to reinforce the party that had surrender’d (but the Prisoners said they were coming to submit) Colonel Smith from the Block house fired on them, which so alarm’d those that had surrender’d that many ran off and by that means we lost one half of those that had submitted, and we are now oblig’d to continue the attack on the Redoubt. Colonel Smith has sent over a party from the Fort to attack those that remain on the Island which I hope they will bring in. The prisoners taken are One Lieutenant One Ensign and fifty six privates, which we sent over to Red Bank as soon as taken and they are sent on to haddonfield. The Commodore is taking every step that a Man can do for the support of Fort Mifflin, and indeed without the Fleet the Fort must very soon be reduced. The Enemys Ships have removed one of the Chevaux de Frize at Billingsport, but I think they are not able to get through unless with the utmost care by warping, and then I think the Commodore will be able to burn them. Your Excellency’s Most Hble Servts

Wm Bradford
John Hazelwood


P.S. Five oClock P.M. Col. Smiths Party is returned not able to compleat their design as they were reinforced. The Prisoners sent off are Leut: Finch of 27th Regiment[,] Ensign Hankey of 10 Regiment[,] 54 Rank & File.

